Exhibit 12 VECTREN UTILITY HOLDINGS, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratio) Twelve months Twelve months Twelve months Nine months Nine months Ended Ended Ended Ended Ended September 30, December 31, December 31, September 30, September 30, 2007 2006 2005 2007 2006 Earnings: (1) Net income (2) $ 103,953 $ 91,377 $ 95,128 $ 69,613 $ 57,037 Income taxes 58,407 47,691 57,500 41,786 31,070 Equity in losses (income) of equity investee, net of distributions - Fixed Charges (See below) (3) 79,834 78,345 71,007 59,301 57,812 Less:Preferred stock dividend - - 4 - - Total adjusted earnings $ 242,194 $ 217,413 $ 223,631 $ 170,700 $ 145,919 Fixed charges: (3) Total interest expense $ 78,965 $ 77,538 $ 69,942 $ 58,758 $ 57,331 Interest component of rents 869 807 1,061 543 481 Preferred stock dividend - - 4 - - Total fixed charges $ 79,834 $ 78,345 $ 71,007 $ 59,301 $ 57,812 Ratio of earnings to fixed charges 3.0 2.8 3.1 2.9 2.5 1. For the purposes of computing these ratios, earnings consist of pretax net income before income (losses) from equity investees, fixed charges, and less preferred stock dividends of a consolidated subsidiary. 2. Net income, as defined, is before preferred stock dividend requirement of subsidiary and cumulative effect of change in accounting principle 3. Fixed charges consist of total interest, amortization of debt discount, premium and expense, the estimated portion of interest implicit in rentals, and preferred stock dividends of a consolidated subsidiary.
